NOTE: ThiS order is nonprecedentia1.
United States Court of AppeaIs
for the FederaI Circuit
GUILLERMO MOJARRO,
Petitioner,
V.
UNITED STATES POSTAL SERVICE,
Responden,t.
2011-3079
Petition for review of the Merit Systems Protection
Board in case no. SF0752090694-I-1.
ON MOTION
0 R D E R
Gui11ern1o Mojarro moves for leave to proceed in forma
pauper1s.
Upon consideration thereof
IT IS ORDERED TI~IATI
The motion is granted

MOJARRO V. USPS
2
FoR THE CoURT
FEB 1 7 mm 131 Jan H0rba1y
Date J an Horba1y
cc: Gui11er1no Moj arro
ChriStopher L. Krafchek, Esq.
s21
C1erk
' Fl 1-ED
us. cover 0
ms FEnEl»FAi'i§'§?;bSqF°"
FEB 1-7 2011
.lAN H:0RBA|.Y
CLER‘(